Title: From Thomas Jefferson to James Madison, 30 January 1799
From: Jefferson, Thomas
To: Madison, James


          
            Jan. 30. 99.
          
          My last to you was of the 16th. since which yours of the 12th. is recieved and it’s contents disposed of properly. these met such approbation as to have occasioned an extraordinary impression of that day’s paper. Logan’s bill is passed. the lower house, by a majority of 20. passed yesterday a bill continuing the suspension of intercourse with France, with a new clause enabling the President to admit intercourse with the rebellious negroes under Toussaint, who has an agent here, & has thrown off dependance on France. the H. of R. have also voted 6. 74s. & 6. 18s. in part of the additional navy: say 552. guns, which in England would cost 5000. D. a gun, & here 10,000. consequently more than the whole 5. millions for which a loan is now opened at 8. per cent. the maintenance is estimated at £1000. lawful a gun annually. a bill has been this day brought into the Senate for authorising the P. in case of a declaration of war or danger of invasion by any European power, to raise an eventual army of 30. regiments, infantry, cavalry & artillery, in addition to the additional army, the provisional army, & the corps of volunteers, which last he is authorised to brigade, officer, exercise, & pay during the time of exercise. and all this notwithstanding Gerry’s correspondence recently read & demonstrating the aversion of France to consider us as enemies. all depends on her patient standing the measures of the present session, & the surrounding her islands with our cruisers & capturing her armed vessels on her own coasts. if this is borne a while, the public opinion is most manifestly veering in the middle states, & was even before the publication of Gerry’s correspdce. in New York, Jersey & Pensylvania every one attests this, & Genl. Sumpter, just arrived, assures me the republicans in S.C. have gained 50. per cent in numbers since their election which was in the moment of the XYZ. fever. I believe there is no doubt the republican Governor would be elected here now, & still less for next October. the gentlemen of N.C. seem to be satisfied that their new delegation will furnish but 3. perhaps only 2. antirepublicans. if so we shall be gainers on the whole. but it is on the progress of public opinion we are to depend for rectifying the proceedings of the next congress. the only question is whether this will not carry things beyond the reach of rectification. petitions & remonstrances against the alien & sedition law are coming from various parts of N.Y. Jersey & Pensva.; some of them very well drawn. I am in hopes Virginia will stand so countenanced by those states as to repress the wishes of the government to coerce her, which they might venture on  if they supposed she would be left alone. firmness on our part, but a passive firmness is the true course. any thing rash or threatening might check the favorable dispositions of these middle states & rally them again round the measures which are ruining us.—Buonaparte appears to have settled Egypt peaceably & with the consent of the inhabitants, & seems to be looking towards the E. Indies where a most formidable cooperation has been prepared for demolishing the British power. I wish the affairs of Ireland were as hopeful, and the peace with the North of Europe.—nothing new here as to the price of tobo. the river not having yet admitted the bringing any to this market. Spain being entirely open to ours, & depending on it for her supplies during the cutting off of her intercourse with her own colonies by the superiority of the British at sea, is much in our favor.—I forgot to add that the bill for the eventual army authorises the President to borrow 2. millions more. present my best respects to mrs Madison. health & affectionate salutations to yourself. Adieu.
        